     Case 2:19-cr-00064-JLS Document 183 Filed 08/24/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA


       v.                                                           CRIMINAL
                                                                    NO. 19-64

JOHN DOUGHERTY, et al.


                                        ORDER

      AND NOW, this 24th day of August, 2021, after having held a status conference

with all counsel, it is hereby ORDERED as follows:

            1. A pretrial conference and arguments on any pending Motions in Limine shall

               be held on September 28th, 2021, at 10:00 a.m. at the James A Byrne

               Courthouse, in a courtroom to be announced;

            2. Motions in Limine shall be filed by September 10, 2021, and responses

               thereto shall be filed by September 17, 2021; and

            3. Proposed Voir Dires, Proposed Jury Instructions, and Proposed Verdict

               Forms shall be filed by September 24, 2021.




                                                    BY THE COURT:


                                                    /s/ Jeffrey L. Schmehl
                                                    Jeffrey L. Schmehl, J.
